                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA, et al.,              )
                                               )
              Plaintiffs,                      )
                                               )
         v.                                    ) Civil Case No. 18-2340 (RJL)
                                               )
CVS HEALTH CORPORATION, et al.,                )
                                               )
              Defendants.                      )


                                         O~R
                            (September   f_, 2019) [Dkt. # 57]
      For the reasons set forth in the accompanying Memorandum Opinion, it is here~y

      ORDERED that the United States of America's Motion to Enter the Proposed Final

Judgment [Dkt. # 57] is GRANTED; and it is further

      ORDERED that the proposed Final Judgment, with the one modification described

in the Memorandum Opinion, is ENTERED.

      SO ORDERED.
